Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 6, 2019

                                     No. 04-19-00722-CV

                                        Eric LOPEZ,
                                          Appellant

                                               v.

                           ROCKY CREEK PARTNERS, LLC.,
                                    Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-13865
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER

      Appellant Eric Lopez’s motion for extension of time to file a notice of appeal is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court